DETAILED ACTION

Claims 1, 3-12, 14-17 & 19-20 are currently pending and have been examined in this application.  This communication is in response to the amendment submitted on 10/14/22 and is the first action on the merits. 
Claims 2, 13 & 18 have been cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
	Information Disclosure Statement

The information disclosure statements (IDS) submitted on 10/20/21 & 6/23/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


No Prior Art rejection

Claims 1, 3-12, 14-17 & 19-20 overcome 35 U.S.C. 102/103 for the following reasons:  

Based on prior art search results, the prior art of record neither anticipates nor renders obvious the claimed subject matter, as a whole or taken in combination, and does not teach:

matching the candidate factor intervals to which the transaction request set belongs by traversing upper limits and lower limits of created factor intervals, based on an incentive factor of the transaction request set, if not matched, newly creating candidate factor intervals to which the transaction request set belongs; 

The closest prior art of record includes:

Li (US 20220269670) provides a method to determine an operation sequence of a set of transaction requests that have dependencies.

Antonopoulos (NPL) describes the bitcoin system and verification criteria (candidate factor intervals) during the block generation process. 

Gleichauf (US 20140012691) provides a method for prioritizing the selection and verification of transactions against priority metrics in a candidate block. 

Hunt (US 20180158034) provides a method to dynamically reorder blockchain transaction sets that are determined using directed acyclic graphs.


Examiner Suggestion(s)

The following suggestions to the claim limitations place the claims in better form by improving consistency within the claims and/or with respect to the specification:

Claims 1 & 12:

Amend to: “generating, by [[a]] the blockchain node”.




	Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-12, 14-17 & 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 12.  Claim 1 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 


A method for processing transaction requests in a blockchain, comprising: aggregating, using a directed acyclic graph, transaction requests to be selected with dependency relationships in a blockchain network, to obtain at least one transaction request set; determining candidate factor intervals to which the transaction request set belongs that comprise: matching the candidate factor intervals to which the transaction request set belongs by traversing upper limits and lower limits of created factor intervals, based on an incentive factor of the transaction request set, wherein the incentive factor is used to represent a reward obtained by a blockchain node executing the transaction requests in the transaction request set; and if not matched, newly creating candidate factor intervals to which the transaction request set belongs; wherein the factor interval is used to evaluate a probability that the transaction request set participates in a block generation process; and selecting a current target factor interval from the candidate factor intervals and at least one current target transaction request set participating in the block generation process from candidate transaction request sets corresponding to the current target factor interval, and generating, by a blockchain node, a block which includes the at least one current target transaction request set.




which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (fundamental economic practice or commercial or legal interactions) of prioritizing transaction requests with dependencies.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a fundamental economic practice or commercial or legal interactions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The blockchain node/network, block and directed acyclic graph (DAG) in Claim 1 are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 


Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	


Ackerman (US 20190205773) discusses the authentication of transactions in a blockchain while considering dependency of parent child nodes.

Dillenberger (US 20170212781) discusses the parallel execution of blockchain transactions.

Ardashev (US 20180374086) provides a method for blockchain transaction commitment ordering. 

Branda (US 7509370) discusses prioritizing related transactions for the optimization of parallel processing of backend transactions. 

Wu (US 20200394176) discusses transactional order queues for inclusion in a current or new block of a blockchain. 

Xie (US 20200044824) discusses the parallel-processing of blockchain transactions.

Zeng (US 10873625) discusses a consensus algorithm which can provide ordering and validation for a set of transactions within one or more blocks of a blockchain.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046. The examiner can normally be reached M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695